Citation Nr: 0924649	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-23 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back pain with spondylosis of L5-S1.  

2.  Entitlement to a compensable rating for degenerative 
changes, cervical spine of 
C4-5. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to 
December 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

A Video Conference hearing was conducted in February 2009 by 
the undersigned Veterans Law Judge.  During that hearing, the 
Veteran withdrew a claim of entitlement to individual 
unemployability (TDIU).  The Veteran's withdrawal of this 
issue is valid, and therefore, it is no longer before the 
Board for appellate review. 38 C.F.R. § 20.204(b)(3) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for low 
back pain with spondylosis of L5-S1, and a compensable rating 
for degenerative changes of the cervical spine, C4-5.  His 
claim was received in March 2005.  The Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran was last afforded a VA examination for his 
service-connected lumbar and cervical spine disabilities in 
June 2005, more than four years ago.  Most recently, he has 
presented testimony before the undersigned that his lumbar 
spine disability has worsened and is now accompanied by 
neurological manifestations, including radiating pain to the 
lower extremities.  See Video Conference Hearing transcript, 
February 2009, p. 3.  Further, he has testified that his 
cervical spine disability is manifested by neck pain and 
stiffness which he believes warrants, at the very least, a 
compensable rating.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate and that further development is necessary to 
determine the extent and severity of the Veteran's lumbar and 
cervical spine disabilities and what, if any, related 
neurological problems exist.  Indeed, the duty to assist 
includes providing a thorough and contemporaneous medical 
examination, especially where it is necessary to determine 
the current level of a disability. Peters v. Brown, 6 Vet. 
App. 540, 542 (1994).  

Further, the Veteran previously filed a claim for disability 
benefits from the Social Security Administration (SSA), and 
during a February 2009 hearing he explained that he had been 
examined by a private physician, Dr. Fambrough, in connection 
with his disability claim.  The Veteran indicated both at his 
hearing and in a written statement that he has tried to 
obtain these records but that they are not available directly 
through Dr. Fambrough; rather, the records are apparently 
only available through SSA, as the examination was conducted 
for SSA purposes.  Thus, appropriate action should be 
undertaken to acquire a copy of the SSA decision, as well as 
the medical records, including Dr. Fambrough's examination, 
that provided the basis for that determination. See Woods v. 
Gober, 14 Vet. App. 214, 222 (2000).

Therefore, in light of the discussion above, and to ensure 
full compliance with due process requirements, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the 
RO for the following action:  




Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to secure a copy 
of any decision of the Social Security 
Administration pertaining to the 
Veteran's claim for disability benefits, 
as well as copies of all medical records 
upon which that decision was based.  If 
these records are not available, or if 
the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  The Veteran is to be notified in 
writing. Because SSA records are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must 
be prepared and added to the claims 
folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current degree of disabilities of 
the Veteran's lumbar and cervical spine.  
The claims folder must be made available 
and reviewed by the examiner.  

The examiner should identify all back 
orthopedic pathology found to be 
present.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the frequency 
and duration of those episodes.  

Further, the examiner should also 
discuss the nature and severity of any 
right or left-sided radiculopathy or 
neuropathy found to be present.  The 
examiner must also state whether the 
Veteran has bowel or bladder problems 
related to his low back disability.

The rationale for all opinions expressed 
should also be provided in a legible 
report. 

3.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted in full, the Veteran 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  The 
case should then be returned to the 
Board, if in order. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




